MEMORANDUM **
Robert Kahre appeals pro se from the district court’s order imposing sanctions and it’s pre-filing review order entered against him. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion. Gomez v. Vernon, 255 F.3d 1118, 1133-34 (9th Cir.2001) (sanctions order); Moy v. United States, 906 F.2d 467, 469 (9th Cir.1990) (pre-filing review order). We affirm.
On more than one occasion the district court determined that Kahre’s claims were frivolous, without merit, and filed in bad faith. See Gomez, 255 F.3d at 1133-34. Under the circumstances, the district court did not abuse its discretion in imposing sanctions against Kahre. Id.
The district court also did not abuse its discretion in entering a pre-filing review order against Kahre because he had notice that the district court was considering entering such an order and had an opportunity to oppose it. See De Long v. Hennessey, 912 F.2d 1144, 1147 (9th Cir.1990). In addition, the district court specifically identified numerous filings by Kahre that the district court found to be frivolous and without merit and the order is narrowly tailored to “prevent infringement on [Kahre’s] right of access to the courts.” Id. at 1148 (citation omitted).
We do not consider Kahre’s contentions regarding the underlying judgment. See Kahre v. Biggar, 94 Fed.Appx. 656 (9th Cir.2004) (unpublished memorandum disposition) (dismissing as untimely Kahre’s appeal from the district court’s February 27, 2003 judgment).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.